Citation Nr: 0322733	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-18 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1948 to 
June 1950, and from October 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions dated in October 
2001 and in June 2002.

The issue of entitlement to service connection for PTSD will 
be addressed in the remand following the decision below.  


FINDING OF FACT

The veteran experiences bilateral hearing loss and tinnitus 
that likely began during his active military service.


CONCLUSION OF LAW

The veteran has bilateral hearing loss and tinnitus that were 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 
(2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  When certain chronic 
disease, such as sensorineural hearing loss, is shown in 
service, or to a compensable degree within a year of the 
claimant's separation from service, a grant of service 
connection is warranted.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2002).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
first diagnosed after service when all of the evidence 
establishes that the disease was incurred in service.  Id. 

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where 
hearing was within normal audiometric testing limits at 
separation from service.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  The Court explained that when audiometric 
test results do not meet the regularity requirements for 
establishing a "disability" at the time of the veteran's 
separation, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.

In the veteran's case, service medical records include 
examinations dated in June 1948 and in June 1950, which 
indicate that the veteran's hearing was 15/15 in each ear 
when a whispered voice test was administered.  In September 
1950, the veteran's hearing was 15/15 in each ear upon 
administration of the whispered and spoken voice tests.   
Upon the veteran's discharge in December 1951, the veteran's 
hearing was 15/15 in each ear on the whispered voice test. 

The veteran's DD Form 214 shows that the veteran had served 
as a general clerk during service, and that his main civilian 
occupation was a body-line assembler with an automobile 
manufacturer.  He had also served with Company A of the 5th 
Quartermaster Battalion.  Service medical records indicate 
that the veteran had served with the 74th Engineers 
Battalion, High Explosives Company, as well. 

Of record is a December 2001 statement from the veteran's 
private physician who noted that the veteran gave a history 
of progressive hearing loss and of high pitched ringing in 
both ears.  The physician noted that the veteran had served 
in Korea for 11 months, where his unit was involved in 
working with large ammunitions and using explosives to blow 
up bridges and other military targets.  The veteran also 
indicated that he had had extensive small and large 
ammunition exposure.  He reported that after his discharge 
from service, he had had some mild noise exposure during his 
employment with various airline carriers.  His examination 
showed bilateral precipitously sloping sensorineural hearing 
loss.  In the right ear, the veteran's auditory threshold was 
25 decibels at 500 Hertz, 35 decibels at 1000 Hertz, 70 
decibels at 2000 Hertz, 85 decibels at 3000 Hertz, and 95 
decibels at 4000 Hertz.  In the left ear, the veteran's 
auditory threshold was 25 decibels at 500 Hertz, 30 decibels 
at 1000 Hertz, 40 decibels at 2000 Hertz, 65 decibels at 3000 
Hertz, and 80 decibels at 4000 Hertz.  His speech 
discrimination scores were 72 percent in the right ear and 88 
percent in the left ear.

A July 2002 informal hearing report indicates that the RO 
attempted to obtain additional service personnel records in 
order to determine whether the veteran had a military 
occupational specialty that would indicate that he had had 
acoustic trauma in service.  However, the veteran's personnel 
file was destroyed in a fire and could not be reconstructed.  

The veteran testified at an April 2003 hearing that he had 
served with a heavy-type battalion during his service in 
Korea.  He stated that his unit was involved with destroying 
bunkers and bridges with explosives, and that he also worked 
around loud, heavy equipment parts and maintenance shops.  He 
reported that after his separation from service, he had 
worked as a ticket and airfreight agent for an airline 
carrier.  He stated that he was able to protect his ears when 
he performed occasional work in the ramp area of the airport, 
and stated that most of his work was performed inside the 
airport.  He stated that he did not begin to experience some 
sort of hearing loss until the early to late 1960's.  

In the veteran's case, the Board finds that service 
connection for tinnitus and hearing loss is warranted.  As 
stated above, in order to grant service connection, there 
must be competent medical evidence of both a current 
disability and of a relationship between that disability and 
service.   First, the medical evidence of record demonstrates 
that the veteran currently experiences bilateral hearing loss 
for VA compensation purposes.  The veteran has an auditory 
threshold of 40 or greater at 2000, 3000, and 4000 Hertz in 
the right ear, and at 2000, 3000, and 4000 Hertz in the left 
ear.  Furthermore, his auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 26 
decibels or greater in both ears.  The veteran also has a 
current diagnosis of tinnitus.

Although service medical records indicate that the veteran's 
hearing acuity was normal during service, as indicated above, 
the Court has held that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits at separation from service.  
See Hensley, supra.  

In addition, the Board recognizes that the veteran's service 
personnel records were destroyed through no fault of his own, 
and that such records could have corroborated the veteran's 
claim that he had had acoustic trauma in service.  The 
veteran's service medical records indicate that, although his 
military occupational specialty was a general clerk, he was 
apparently assigned to a High Explosives Company at one time.  
Therefore, it is not entirely inconceivable that the veteran 
could have had some acoustic trauma during service by virtue 
of the fact that his assigned company apparently used loud 
explosives on a regular basis.  In this regard, the Board 
attaches significant weight to the credible statements and 
hearing testimony of the veteran regarding his in-service 
noise exposure, as well as his continued problems since 
service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1361 (1998) (Board has fact-
finding authority to assess the quality of the evidence 
before it, including the duty to analyze its credibility and 
probative value, as well as authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

Although the medical evidence does not indicate that the 
veteran was diagnosed with hearing loss and tinnitus until 
after his discharge from service, the evidence does contain 
competent medical evidence that suggests that the veteran's 
hearing loss and tinnitus are related to his period of active 
duty.  The veteran's private physician suggested a link 
between the veteran's tinnitus and hearing loss and service 
when he indicted that the veteran's history and audiometric 
pattern suggested that loud noise--the majority of which 
apparently occurred during his military service--was likely a 
significant factor in the development of his hearing loss.  
Importantly, although the Board notes that the veteran had 
worked for an automobile manufacturer and for an airline, the 
Board finds it significant that there is no medical evidence 
that specifically contradicts the conclusion suggested above; 
nor is there any indication that all of the veteran's noise 
exposure had occurred during his employment outside his 
period of service.  

Therefore, in reviewing all of the evidence of record, 
including the veteran's service medical records, his personal 
testimony, and his post-separation medical records, the Board 
finds that the evidence regarding a nexus to military service 
is consequently in relative equipoise.  With resolution of 
doubt in the veteran's favor, it may be concluded that the 
veteran's tinnitus and hearing loss are attributable to his 
active military service.  Therefore, the veteran's claim of 
service connection for tinnitus and bilateral hearing loss is 
granted.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) has been enacted 
during the pendency of this appeal.  The Act has clarified 
VA's duty to assist claimants in developing evidence 
pertinent to their claims and eliminated the previous 
requirement that a claim be well grounded before VA's duty to 
assist arises.  Additionally, certain notification 
requirements have been set out by the new law.  Nevertheless, 
given that the Board's decision amounts to a grant of the 
benefits sought by the veteran on appeal with regard to the 
issues of entitlement to service connection for hearing loss 
and tinnitus, the Board finds that further action to comply 
with these new requirements is not necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.


REMAND

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  

In the instant case, additional evidentiary development is 
necessary.  Although a VA clinical psychologist diagnosed the 
veteran in February 2002 with PTSD under the DSM IV as 
related to combat in Korea, the Board finds a remand is 
required because it is unclear whether the veteran was 
engaged in combat in Korea, and the avenues available for 
corroborating the claimed stressors have not been fully 
explored.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2002). The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM IV).  38 C.F.R. § 3.304(f).  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressor is related to such combat, the 
veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  Where, however, 
VA determines that the veteran did not engage in combat with 
the enemy, or that the veteran did engage in combat with the 
enemy but the claimed stressor is not related to such combat, 
the veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2002); Cohen (Douglas) v. Brown, 10 Vet. App. 128 
(1997).  A medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Cohen v. Brown, 
10 Vet. App. 128, 142 (1997).  

The veteran contends that he has PTSD as the result of the 
traumatic experiences he endured while serving in Korea for 
11 months.  His experiences included seeing dead American and 
enemy soldiers while in combat in Korea, seeing dead and 
injured Korean children, and having his friend, F.H., shot by 
a sniper.  

As indicated above, the veteran's service medical records and 
DD Forms 214 indicate that the veteran had served as a 
general clerk, and that his last duty assignment was with the 
5th Armored Division.  He had also served with the 74th 
Engineers Battalion, High Explosives Company, as well as with 
Company A of the 5th Quartermaster Battalion.   He was 
awarded two Bronze Service Stars and the Korean Service 
Medal.  

The Board notes that the RO had contacted the veteran by 
letter in March 2002, and asked that he provide the RO with 
specific information regarding his stressors (including the 
particular events and the dates that they occurred).  The 
veteran responded, in part, by supplying the RO with copies 
of Vet Center treatment records, which indicate that the 
veteran had served with the 74th Engineer Construction 
Battalion.  The veteran indicated that his job driving a jeep 
for a commander required him to visit the front lines, and 
that he had to also visit the field to distribute heavy 
equipment.  The veteran mentioned several times that he had 
had a friend, F.H., who was shot by a sniper in Korea, and 
that he had seen the dead bodies of both American and enemy 
soldiers.  In July 2002, the veteran reported that while he 
was assigned to the 74th Engineer Construction Battalion, it 
had received two Presidential Unit Citations.  At an April 
2003 hearing, the veteran reported that he had landed in 
Pusan, Korea, and that he had seen atrocities in small towns 
from Taegyo to Hwanggyo, Korea, and that he was a witness to 
air strikes.  

As alluded to above, the RO was informed in July 2002 by the 
National Personnel Records Center (NPRC) that the veteran's 
personnel file had been destroyed in a fire and could not be 
reconstructed.  However, while the veteran's service medical 
records and DD Form 214 suggest that the veteran was also 
known by another name during service, it does not appear that 
the RO had informed the NPRC that the veteran was also known 
by this other name during service, or that the RO had 
requested from the NPRC any service personnel records listed 
under this name.  As such, upon remand, the RO should request 
from the NPRC any service personnel files listed under the 
name used to identify the veteran during service.  

Despite the fact that many of the veteran's service personnel 
records may have been destroyed, it also does not appear that 
the RO attempted to reconstruct the service personnel records 
through alternative means.  The Board points out that in 
cases where the veteran's service records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
case, including the obligation to search alternate sources.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991).  Thus, the RO 
should also attempt to reconstruct the veteran's service 
personnel records through alternate means, including 
specifically requesting that the veteran supply any personnel 
records that he may have in his possession, as well as by 
attempting to obtain any morning reports.  The RO should 
again attempt to verify the veteran's periods of service in 
Korea.  

The Board finds that the RO should also make further attempts 
to verify the veteran's claimed stressors for several 
reasons.  The Board finds that although the veteran has 
supplied the RO with additional information regarding his 
stressors, the RO has not yet contacted the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(previously known as the U.S. Army and Joint Services 
Environmental Support Group), or any other pertinent agency, 
such as the National Archives, to search its records to 
determine whether the veteran's claimed stressors can be 
corroborated.  In particular, the Board notes that it is 
still unclear whether the veteran's assigned units were 
involved in combat in Korea, or if the veteran's friend, 
F.H., had been injured by a sniper.  Therefore, a remand is 
warranted so that the RO can ask the veteran to provide as 
much detail as possible regarding the dates, times, and 
locations of the claimed stressors, and to ask the USASCRUR, 
and the NPRC or National Archives, if necessary, to search 
for supporting evidence of such events.  38 C.F.R. § 19.9 
(2002).  It should be pointed out that corroboration of every 
detail, such as the veteran's own personal involvement in a 
specific stressful experience, is not necessary.  Suozzi v. 
Brown, 10 Vet. App. 307 (1997); Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

The Board notes that development such as that sought by this 
remand is consistent with the mandate of the VCAA.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As 
indicated above, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superceded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

Additionally, certain notification requirements have been set 
out by the new law.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (the amended "duty to notify" requires VA to 
notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by VA on behalf of the 
claimant.)  The Board notes that the Federal Circuit in DAV, 
supra, also held that 38 C.F.R. § 19.9(a)(2)(ii) (permitting 
the Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and providing for "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which allows a claimant one year to 
submit evidence.  

Therefore, Board finds that the RO should ensure that any 
notification required under 38 U.S.C.A. § 5103(a) is made 
while the case is at the RO for the additional development 
needed in this case.  In re-adjudicating this case, the RO 
should ensure that all notification and development actions 
required by the VCAA are met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran should 
be specifically told of the information 
or evidence he must submit, if any, and 
he should be advised of the one-year 
period set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable.  

2.  The RO should again contact the 
National Personnel Records Center (NPRC) 
and the service department, if 
necessary, to determine whether any 
additional copies of the veteran's 
service personnel records are available.  
An attempt should also be made to verify 
the veteran's period of service in 
Korea.  In this regard, the Board points 
out that the veteran was known by 
another name during his periods of 
active duty, and an attempt should be 
made by the RO to obtain records listed 
under both names.  An attempt should 
also be made to obtain any pertinent 
morning reports.  The veteran should 
also be afforded the opportunity to 
supply any service personnel records 
that he may have in his possession.  

3.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received 
treatment for PTSD.  The RO should 
ensure that all pertinent records of 
private or VA treatment are procured for 
review.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.  The RO should attempt to verify the 
veteran's stressors, including whether 
the veteran was involved in combat and 
the reported injury of F.H.  The RO 
should again request from the veteran a 
statement containing as much detail as 
possible regarding the stressors to 
which he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed 
stressful events during service, 
including exact dates, places, detailed 
descriptions of the events, duty 
assignments, and names or other 
identifying information concerning any 
individuals involved in the events.  The 
veteran also should be given an 
opportunity to obtain lay statements 
from fellow servicemen because they may 
be pertinent to his claim.  The veteran 
should be advised that this sort of 
information is necessary to obtain 
supporting evidence of the occurrence of 
the stressful events.  

5.  The RO's attempt to verify the 
veteran's stressors should also include 
contacting the NPRC, the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) (previously known as 
the U.S. Army and Joint Services 
Environmental Support Group), and/or the 
National Archives to obtain the 
documentation that might verify the 
claimed stressors, including unit 
histories and morning reports for the 
veteran's units of assignment in Korea.  
The RO should provide the USASCRUR, or 
any other applicable agency, with as much 
detail as possible in order to obtain 
corroboration of the alleged stressors.  
At a minimum, the RO should provide 
USASCRUR with copies of the veteran's DD-
214, service personnel records (if 
obtained), a stressor list prepared by 
the RO, and any other information 
provided by the veteran that might be 
helpful in a search for corroborating 
evidence.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.  If any agency indicates 
that more information is needed to make a 
search, such information should be 
sought, and if obtained, returned to the 
agency.

6. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claim.  In so doing, the RO should note 
that corroboration of every detail of a 
stressor event, such as the veteran's 
own personal involvement in a specific 
stressful experience, is not necessary.  
Suozzi, supra; Pentecost, supra.  If the 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued.  The veteran 
and his representative should be 
afforded an opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


